El Juez Asociado Re. Aldeey,
emitió la opinión del tribunal.
Para tramitar la parte apelante sn recurso de apelación contra la sentencia dictada en este pleito, optó por el pro-cedimiento establecido en la Ley No. 70 de 1911 y redactó el pliego de exposición del caso y de excepciones extractando la prueba testifical pero no hizo lo mismo con la documental la que reseñó solamente, consignando además que acompa-ñaría los documentos como exhibits. El juez aprobó esc pliego de exposición del caso y de excepciones sin hacer ma-nifestación alguna respecto a si los documentos reseñados debían ser enviados originales a este tribunal.
*753Al presentar la apelante en nuestra secretaría la- trans-cripción del legajo de la sentencia para tramitar sn recurso radicó también varias certificaciones libradas por el secre-tario de la corte inferior, notificadas a la parte contraria, conteniendo copias de los documentos presentados como prueba en el juicio y reseñados en la exposición del caso. Algún tiempo después nos pidió en la moción que resolvemos que ordenemos al secretario del tribunal inferior que nos envíe originales los documentos' presentados en el juicio y reseñados en la exposición del caso para que los tengamos en cuenta al resolver la apelación.
Cuando la prueba presentada en el juicio lia de ser traída ante nosotros contenida en un pliego de exposición del caso redactado por la parte apelante y aprobado por el juez con intervención de la otra parte, de acuerdo con la Ley No. 70 del año 1911, entonces tanto las pruebas testificales como las documentales se expondrán en forma narrativa extrac-tándose lo que esencialmente concierna al punto o puntos en controversia y determinando además, en cuanto a la prueba documental, los lugares, fechas y en su caso funcio-narios que concurrieron en el otorgamiento, a no ser que para una correcta inteligencia y resolución del asunto sea necesario que algún mapa, documento original o exhibit de cualquier cla.se, que no sea susceptible de reproducción por medio de copia, fotografía o de otro modo sea presentado al examen e inspección de la Corte Suprema en cuyo caso, hedía una descripción del mismo, el secretario de la corte a quo, después de autenticar dicho mapa o documento original o exhibit, bajo su firma y sello de la corte remitirá el mismo al secretario de esta Corte Suprema, haciendo constar que se ha hecho parte de los autos '{record).
No basta que la parte apelante entienda y desee que al-gún documento presentado como prueba haya de ser remitido original a este Tribunal Supremo para que el secretario del tribunal a quo tenga el deber de remitirlo al de apelación y para' que no haciéndolo pueda pedírsele, pues es necesario *754que el'juez que ha de impartir su aprobación al pliego de exposición del caso resuelva que se envíe original, porque es el llamado por la ley a determinar ese particular, pues la forma narrativa en que los documentos deben venir ante no-sotros, según la ley citada, no puede ser sustituida por la parte apelante por una mera reseña de ellos a menos que el juez entienda que es conveniente que este tribunal examine el documento original en cuyo caso, al aprobar la exposición del caso, ordenará que el secretario envíe tal documento a este tribunal. Esto no lo dice la ley pero no puede ser otra su interpretación y buena inteligencia.
. Aunque en el caso presente el juez no declarp expresa-mente que los documentos reseñados en la exposición del caso que aprobó nos fueran remitidos originales, sin embargo, como puede entenderse que tácitamente consintió en la pro-posición en tal sentido hecha por la parte apelante porque impartió su aprobación a la exposición del caso en que se-llada constar que los documentos se nos presentarían, pre-ferimos acceder a la petición de la parte apelante.

Declarada con lugar la moción y admitidos los documentos originales reseñados en la exposición del caso.

Jueces concurrentes: Sres. Presidente Hernández y Aso: ciados Wolf, del Toro y Hutchison.